Citation Nr: 0008723	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  98-11 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for service-connected 
gunshot wound residuals of the right foot, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to 
September 1967.

This appeal arises from an April 1998 rating decision of the 
Atlanta, Georgia, Regional Office (RO) that denied an 
increased evaluation for service-connected fracture of the 
first metatarsal and severely comminuted fracture of the 
second metatarsal, with considerable bones loss, symptomatic, 
currently evaluated as 20 percent disabling.

The Board of Veterans' Appeals (Board) notes that the 
veteran's disability is better characterized as gunshot wound 
residuals to the right foot since it permits a more accurate 
description of the veteran's disability over time.


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the veteran's claim has been obtained.

2.  During service, the veteran suffered a sniper's gunshot 
wound to his right foot, which resulted in an open fracture 
of the first metatarsal and substantial bone loss of the 
second metatarsal.

3.  The veteran states that he has been experiencing pain in 
his right foot that has grown gradually worse over the years.

4.  On Department of Veterans Affairs (VA) examination in 
March 1998, the examining VA physician found normal 
dorsiflexion but zero flexion of the first, second, and third 
toes, with well healed scars (including an adherent dorsal 
scar but a nonadherent plantar scar), and he described the 
residuals as "moderate."


CONCLUSION OF LAW

The criteria for a rating greater than the 20 percent 
evaluation currently in effect for service-connected gunshot 
wound residuals of the right foot are not met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Codes (DCs) 5283, 5284, § 4.73, DC 5310 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must initially consider whether the veteran's claim 
for an increased rating for his service-connected 
schizophrenia is well grounded.  In Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997), cert. denied, 524 U.S. 940 (1998), the 
United States Court of Appeals for the Federal Circuit held 
that, under 38 U.S.C. § 5107(a) (West 1991), VA has a duty to 
assist only those claimants who have established well 
grounded (i.e., plausible) claims.  More recently, the United 
States Court of Appeals for Veterans Claims issued a decision 
holding that VA cannot assist a claimant in developing a 
claim which is not well grounded.  Morton v. West, 12 Vet. 
App. 477 (July 14, 1999).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

A claim for an increased rating is "is generally well 
grounded under 38 U.S.C.A. § 5107(a) when a claimant 
indicates that a service-connected disability has increased 
in severity."  Colayong v. West, 12 Vet. App. 524, 532 
(1999); Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 
(1992).  Further, in determining whether a claim is well-
grounded, the supporting evidence is presumed to be true and 
is not subject to weighing.  King v. Brown, 5 Vet. App. 19, 
21 (1993).  

The veteran has stated that the pain arising from his right 
foot disability has been gradually worsening over the years.  
His assertions of increasing severity are sufficient to 
render his claim well grounded.

The Board also notes that VA has satisfied the duty to assist 
the veteran.  In March 1998, VA conducted an examination to 
assess the current severity of the veteran's disability.  
Moreover, while the veteran informed the examining VA 
physician in March 1998 that he has his own private 
physicians, the veteran did not indicate upon prior requests 
for evidence, that any supporting evidence from private 
physicians was available or forthcoming.  Accordingly, VA has 
fulfilled its duty to assist the veteran in the development 
of his claim.

The veteran's service-connected right foot disability is 
evaluated for compensation purposes under VA's Schedule for 
Rating Disabilities under several diagnostic codes.  See 
38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5283, 5284 (1999); 
38 C.F.R. § 4.73, DC 5310 (1999).  The veteran's right foot 
disability currently is rated as 20 percent disabling.  Under 
DC 5283, a 30 percent rating is warranted where malunion of 
or nonunion of tarsal or metatarsal bones is severe.  Under 
DC 5284, a 30 percent rating is warranted for severe 
"other" foot injuries.  Additionally, DC 5310 applies to 
muscle injuries involving Group X muscles, which affect 
movement of the forefoot and toes, as well as propulsion 
thrust in walking, and whose intrinsic muscles include 
various plantar and dorsal muscles.  Where the plantar 
muscles are involved, a 30 percent rating is warranted where 
the disability is severe; the maximum rating for involvement 
of the dorsal muscles is 20 percent.

In addition, certain principles apply to the evaluation of 
muscle injuries.  Under 38 C.F.R. § 4.56 (1999), an open or 
comminuted fracture with muscle or tendon damage is rated as 
a severe injury of the muscle group; a through-and-through 
injury with muscle damage is rated as no less than a moderate 
injury for each muscle group; and the cardinal signs and 
symptoms of muscle disability are loss of power, weakness, 
lowered fatigue threshold, fatigue pain, impairment of 
coordination, and uncertainty of movement.  This regulation 
also provides as follows:

(d) Under [DC 5310], disabilities resulting from 
muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows:

(1) Slight disability of muscles--(i) 
Type of injury. Simple wound of muscle 
without debridement or infection.
    (ii) History and complaint. Service 
department record of superficial wound 
with brief treatment and return to duty. 
Healing with good functional results. No 
cardinal signs or symptoms of muscle 
disability as defined in paragraph (c) 
of this section.
    (iii) Objective findings. Minimal 
scar. No evidence of fascial defect, 
atrophy, or impaired tonus. No 
impairment of function or metallic 
fragments retained in muscle tissue.

(2) Moderate disability of muscles--(i) 
Type of injury. Through and through or 
deep penetrating wound of short track 
from a single bullet, small shell or 
shrapnel fragment, without explosive 
effect of high velocity missile, 
residuals of debridement, or prolonged 
infection.
    (ii) History and complaint. Service 
department record or other evidence of 
in-service treatment for the wound. 
Record of consistent complaint of one or 
more of the cardinal signs and symptoms 
of muscle disability as defined in 
paragraph (c) of this section, 
particularly lowered threshold of 
fatigue after average use, affecting the 
particular functions controlled by the 
injured muscles.
    (iii) Objective findings. Entrance 
and (if present) exit scars, small or 
linear, indicating short track of 
missile through muscle tissue. Some loss 
of deep fascia or muscle substance or 
impairment of muscle tonus and loss of 
power or lowered threshold of fatigue 
when compared to the sound side.

(3) Moderately severe disability of 
muscles--(i) Type of injury. Through and 
through or deep penetrating wound by 
small high velocity missile or large 
low-velocity missile, with debridement, 
prolonged 
infection, or sloughing of soft parts, 
and intermuscular scarring.
    (ii) History and complaint. Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound. Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section 
and, if present, evidence of inability 
to keep up with work requirements.
    (iii) Objective findings. Entrance 
and (if present) exit scars indicating 
track of missile through one or more 
muscle groups. Indications on palpation 
of loss of deep fascia, muscle 
substance, or normal firm resistance of 
muscles compared with sound side. Tests 
of strength and endurance compared with 
sound side demonstrate positive evidence 
of impairment.

(4) Severe disability of muscles--(i) 
Type of injury. Through and through or 
deep penetrating wound due to high-
velocity missile, or large or multiple 
low velocity missiles, or with 
shattering bone fracture or 
open comminuted fracture with extensive 
debridement, prolonged infection, or 
sloughing of soft parts, intermuscular 
binding and scarring.
    (ii) History and complaint. Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound. Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this 
section, worse than those shown for 
moderately severe muscle injuries, and, 
if present, evidence of inability to 
keep up with work requirements.
    (iii) Objective findings. Ragged, 
depressed and adherent scars indicating 
wide damage to muscle groups in missile 
track. Palpation shows loss of deep 
fascia or muscle substance, or soft 
flabby muscles in 
wound area. Muscles swell and harden 
abnormally in contraction. Tests of 
strength, endurance, or coordinated 
movements compared with the 
corresponding muscles of the uninjured 
side indicate severe impairment of 
function. If present, the following are 
also signs of severe muscle disability:
    (A) X-ray evidence of minute 
multiple scattered foreign bodies 
indicating intermuscular trauma and 
explosive effect of the missile.
    (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, 
sacrum or vertebrae, with epithelial 
sealing over the bone rather than true 
skin covering in an area where bone is 
normally protected by muscle.
    (C) Diminished muscle excitability 
to pulsed electrical current in 
electrodiagnostic tests.
    (D) Visible or measurable atrophy.
    (E) Adaptive contraction of an 
opposing group of muscles.
    (F) Atrophy of muscle groups not in 
the track of the missile, particularly 
of the trapezius and serratus in wounds 
of the shoulder girdle.
    (G) Induration or atrophy of an 
entire muscle following simple piercing 
by a projectile.

During service, the veteran was injured when a sniper's 
bullet hit him in his right foot.  He incurred an open 
fracture of the right first metatarsal and open fracture with 
substantial bone loss of the second metatarsal.  The wounds 
were initially debrided and allowed to heal by secondary 
intention. 

Following his separation from service, the veteran underwent 
a VA examination in December 1967 to assess his right foot 
disability.  At that time, X-rays revealed an old healed 
fracture of the mid shaft of the left metatarsal with a bony 
osteophyte projecting laterally from the fracture site.  A 
short segment of the mid portion of the second metatarsal was 
absent.  The proximal metatarsal fragment and metatarsal head 
were present but separated by approximately five millimeters.  
A small fragment of bone lay in the interspace between the 
two fragments.  At the time of the examination, there was a 
one-inch healed wound over the proximal second metatarsal and 
a one-inch healed wound on the plantar aspect of the foot 
between the mid-first and second metatarsals.  There was 
moderate to marked tenderness on deep palpation over the 
course of the second metatarsal.  There also was slight 
shortening with early hammertoe formation in the second toe.  
The examining VA physician noted absent active extension of 
the second toe, but there was no other tendon loss.  The 
neurovascular status of the right foot was intact except for 
some hypesthesia of the second toe.  The veteran was able to 
stand on his toes without too much difficulty.  He walked 
with a slight limp favoring the right extremity.  He stated 
that he was unable to stand on his right lower extremity for 
any length of time, that is, for more than two or three hours 
at a time.  The examining VA physician noted that X-ray 
examination had previously revealed a comminuted fracture of 
the distal shaft of the first metatarsal and a markedly 
comminuted fracture of the second metatarsal with 
considerable bone loss at the fracture site.  

The veteran was examined by VA in March 1998 in connection 
with his claim for an increased rating.  The X-ray revealed 
marked deformity of the second metatarsal with associated 
shortening and possible old nonunion.  There was a mild post-
traumatic deformity of the mid-shaft of the first metatarsal, 
but the remainder of the osseous structures and joint spaces 
appeared to be intact.  There was an early degenerative 
plantar calcaneal spur.  On the VA compensation and pension 
examination, the veteran reported that the discomfort had 
gradually become worse over the years but that it had not 
interfered with his employment.  He had been using insoles, 
but only in his work boots.  The physical examination 
revealed normal external alignment at rest.  However, there 
was a scar on the dorsum, around the second metatarsal, and 
on the plantar aspect, indicative of entrance and exit 
wounds.  The scars were well healed.  The dorsum scar was 
slightly adherent, but the plantar scar was not adherent.  
The scars were not tender or hypesthetic.  The veteran had 
zero flexion of the toes, especially the first, second, and 
third toes.  He had normal dorsiflexion.  The examining VA 
physician opined that this limitation of motion was "no 
doubt due to the scarring effect caused by adhesions of the 
tendons."  As a result of this, the second metatarsal head 
was prominent in the sole, and he had calluses under them.  
The diagnosis was gunshot injury to the right foot, secondary 
to a through-and-through missile.  The entrance and exit 
wounds had healed.  The veteran did have chronic pain, and he 
was developing drop metatarsal head of the second and third 
toes with some contracture and inability to plantar flex 
those toes.  The examining VA physician concluded that the 
veteran had "moderate residuals in the right foot."  

The March 1998 VA examination revealed marked deformity of 
the second metatarsal with associated shortening and possible 
old nonunion.  However, the examining VA physician 
characterized the residuals as "moderate."  The examining 
VA physician did not otherwise characterize the current level 
of the veteran's right foot disability as severe or 
moderately severe.

In the March 1998 VA examination report, the examining VA 
physician made a thorough and comprehensive assessment of the 
veteran's right foot disability.  On radiographic 
examination, the deformity of the second metatarsal was 
marked, but the post-traumatic deformity of the first 
metatarsal was mild.  In sum, the descriptions of the 
veteran's right foot disability as moderate warrant the 
rating appropriate to a moderate level of disability under DC 
5283 or 5284.  

Moreover, the March 1998 VA examination does not indicate 
that the veteran's right foot disability involves 
"[t]hrough and through or deep penetrating wound due to 
high-velocity missile, or large or multiple low velocity 
missiles, or with shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular binding 
and scarring."  38 C.F.R. § 4.56(d)(4) (relating to severe 
muscle injuries).  Nor are there "[r]agged, depressed and 
adherent scars indicating wide damage to muscle groups in 
the missile track," "loss of deep fascia or muscle 
substance" on palpation, or the other objective findings 
associated with severe muscle group injuries under 38 C.F.R. 
§ 4.56(d)(4)(iii). 

In evaluating the veteran's right foot disability, the Board 
must also consider whether there is any functional loss due 
to pain.  In DeLuca v. Brown, 8 Vet. App. 202, 206 (1995), 
the United States Court of Appeals for Veterans Claims held 
that the rule against pyramiding of benefits (see 38 C.F.R. 
§ 4.14 (1999)) "does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain 
on use including flare-ups."  See also Schafrath v. 
Derwinski, 1 Vet. App. 589, 592-93 (1991).  In addition, the 
Court stated that an examination should consider "the 
degree of additional range-of-motion loss due to any 
weakened movement, excess fatigability, or incoordination."  
DeLuca, 8 Vet. App. at 207; see 38 C.F.R. § 4.45 (1999).  
Examinations should include an assessment of the degree of 
limitation of motion due to pain, weakened movement, excess 
fatigability, or incoordination.  See 38 C.F.R. §§ 4.40, 
4.45 (1999).  Additionally, under 38 C.F.R. § 4.59 (1999), 
"[t]he joints involved should be tested for pain on both 
active and passive motion, in weight-bearing and nonweight-
bearing and, if possible, with the range of the opposite 
undamaged joint."

At the time of the March 1998 VA examination, the examining 
VA physician was aware of the veteran's complaints of pain 
and, in fact, noted the veteran's chronic pain and inability 
to plantar flex his second and third toes.  However, even 
considering the veteran's pain, the examining VA physician 
considered those residuals to be moderate.  The veteran 
argues that a VA examination should contain a medical 
opinion on whether pain or weakness could limit functional 
ability when the right foot is used repeatedly over a period 
of time.  However, there is no demonstrated basis for 
alleging that the examining VA physician did not have ample 
opportunity to assess the veteran's right foot disability 
over a period of time.

In order to attain a rating greater than the 20 percent 
currently in effect, the veteran's right foot disability 
would have had to be severe under either DC 5283, DC 5284, 
or DC 5310, even with application of the factors discussed 
in DeLuca.  Accordingly, a rating greater than the 20 
percent now in effect is not warranted.


ORDER

The claim for a rating greater than the 20 percent currently 
in effect for the service-connected gunshot wound residuals 
of the right foot is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 
- 3 -


- 1 -


